DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 05/25/2022 has been entered and considered. Upon entering claims 1-4, and 9 have been amended; claim 10-13 have been added; and claim 6 has been canceled.
Response to Arguments
2.	 Applicant' s arguments filed 05/25/2022, with respect to claims 1, 4, 5, 8 and 9 have been fully considered and are persuasive. The rejection and objection of claims 1-9 have been withdrawn, a new ground of rejection is made.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takanori et al. (JP2013069124) in view of Inami et al. (US 2021/0237686).
	Regarding claim 1, Takanori teaches an anti-theft system for a working machine (see figures 1-2 and 6-8), comprising: a start-operation tool to issue an order to start a prime mover (see figure 2 and par. [0023-0024]; the backhoe 2A is provided with a control device 5A for controlling the backhoe 2A; and The control device 5A includes an operation amount of an operation member (for example, an operation lever 115 or an operation switch) for operating various actuators such as a swing cylinder, a boom cylinder 122, an arm cylinder 123, and a bucket cylinder 121); an information obtaining device to obtain first terminal information from a first mobile terminal (figs. 1-2 and 6-8: mobile terminal 60), (see par. [0027]; the wireless terminal 4 has a wireless terminal 4A that communicates with the rental management server 3 via a transceiver 8 described later, and wireless communication (for example, WiFi (R), Bluetooth (R)) with the mobile terminal 60); and a controller device (fig. 2: control device 5A) having: a certification storage to store certification information (see par. [0019], [0030] and [0037]; when the worker approves that the selected working machine 2A is reserved, the reservation key transmitting means 51 transmits the reservation key to the mobile terminal 60 and the working machine 2A; The control device 5A includes a reservation key storage means 40. A reservation key is input to the control device 5A from the wireless terminal 4A, and a reservation key is input from the short-range wireless unit 4B. The reservation key storage means 40 is composed of a storage unit (nonvolatile memory) or the like provided in the control device 5A, and stores information (individual information) for identifying the mobile terminal 60 as a reservation key); a start processor to obtain the order issued by the start-operation tool and to start the prime mover when the first terminal information is related to the certification information (see par. [0023-0025], [0030] and [0037]; A reservation request is transmitted to the rental management server 3 using the mobile terminal 60 carried by the worker who operates the backhoe. When such information is transmitted to the mobile terminal 60 and the worker (user) approves (transmits the consent signal to the management server 3), the reservation key is transmitted to the mobile terminal 60 and the backhoe by the reservation key transmission means 51); and a registration processor to perform a registration process for registering the information as the certification information (see par. [0077]; the working machines 2A and 2B include a reservation key storage means 40, an operation limiting means 41, a rental use management means 42 (verification unit 45 and a lock unit 46); and the reservation key transmitted from the mobile terminal 60 carried by the worker to the short-range wireless unit 4B at the start of the rental work and the reservation key stored in the reservation key storage means 40 are collated, the reservation keys match. Only when this is done, the lock can be released and the working machines 2A and 2B can be used), wherein the registration processor allows the registration process before starting of the prime mover, and stops allowing the registration process after the starting of the prime mover (see abstract and par. [0056-0057] and [0066-0068]; operation limiting means 41 of not locking the work machine when the reservation keys match each other or limiting operation by locking the work machine when they do not match each other). 
However, Takanori does not explicitly teach second terminal information from a second mobile terminal; and wherein the registration processor performs the registration process of the second terminal information serving as the certification information when the first terminal information is related to the certification information stored in the certification storage.
Inami teaches the data center 10 generates different code information Dk for user C and issues the code information Dk to the mobile terminal 8 of user C. The mobile terminal 8 of user C authenticates the code information Dk, which is received from the data center 10, with the authentication device 11. If the authentication of the code information Dk is accomplished, the mobile terminal 8 is allowed to perform various types of operations on the vehicle 1. When user C is allowed to use the vehicle 1, users A and B with the group ID that differs from that of user C are not allowed to use the vehicle 1 (see figure 4 and par. [0042-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Inami into the anti-theft system of Takanori in order to improving the security of the mobile terminals against theft or the like.
Regarding claim 2, furthermore Takanori discloses the anti-theft system, wherein the registration processor does not perform the registration process when the first terminal information is not related to the certification information, (see par. [0040], The mobile terminal 60 enters the communication range with the short-range wireless unit 4B, and the mobile terminal 60 transmits the reservation key to the short-range wireless unit 4B. The collation unit 45 of the rental use management means 42 collates the reservation key stored in the reservation key storage means 40 with the reservation key received from the mobile terminal 60. If the collation matches (collation is OK), the engine is started or the lock is released, and AI control and flow rate control are performed. In the case of collation mismatch (verification NG), the lock is maintained).
Regarding claim 3, furthermore Takanori discloses the anti-theft system, wherein the start processor starts the prime mover when the first terminal information is related to the certification information stored in the certification storage, (see par. [0040], The mobile terminal 60 enters the communication range with the short-range wireless unit 4B, and the mobile terminal 60 transmits the reservation key to the short-range wireless unit 4B. The collation unit 45 of the rental use management means 42 collates the reservation key stored in the reservation key storage means 40 with the reservation key received from the mobile terminal 60. If the collation matches (collation is OK), the engine is started or the lock is released, and AI control and flow rate control are performed).
Regarding claim 4, furthermore Takanori discloses the anti-theft system, wherein the information obtaining device has: an input certification device to receive inputting of the first terminal information (see par. [0019], [0030] and [0037]; the control device 5A includes a reservation key storage means 40. A reservation key is input to the control device 5A from the wireless terminal 4A, and a reservation key is input from the short-range wireless unit 4B. The reservation key storage means 40 is composed of a storage unit (nonvolatile memory) or the like provided in the control device 5A, and stores information (individual information) for identifying the mobile terminal 60 as a reservation key); and a communication device to receive the information transmitted from the mobile terminal (see figure 2 and par. [0015]; a mobile terminal capable of communicating with the rental management server 3 and the wireless terminal 4), and wherein the registration processor performs the registration process when the first terminal information inputted to the input certification device is related to the certification information (see par. [0077]; the working machines 2A and 2B include a reservation key storage means 40, an operation limiting means 41, a rental use management means 42 (verification unit 45 and a lock unit 46); and the reservation key transmitted from the mobile terminal 60 carried by the worker to the short-range wireless unit 4B at the start of the rental work and the reservation key stored in the reservation key storage means 40 are collated, the reservation keys match. Only when this is done, the lock can be released and the working machines 2A and 2B can be used); and further Inami discloses a communication device to receive the second terminal information transmitted from the mobile terminal (see figure 4 and par. [0042-0048]).
Regarding claim 5, furthermore Takanori discloses a working machine comprising the anti-theft system (see par. [0062] and [0071]; the tractor is prevented from being operated illegally).
Regarding claim 7, furthermore Takanori discloses a working machine comprising the anti-theft system (see par. [0062] and [0071]; the tractor is prevented from being operated illegally).
Regarding claim 8, furthermore Takanori discloses a working machine comprising the anti-theft system (see par. [0062] and [0071]; the tractor is prevented from being operated illegally).
Regarding claim 9, Takanori teaches an anti-theft control method of a working machine for judging whether to start a prime mover of the working machine based on first terminal information and certification information stored in a certification storage of the working machine when a controller device of the working machine obtains the first terminal information, comprising: obtaining an order to start the prime mover from a start-operation tool provided in the working machine (see figure 2 and par. [0023-0024] and [0027]; the backhoe 2A is provided with a control device 5A for controlling the backhoe 2A; and The control device 5A includes an operation amount of an operation member (for example, an operation lever 115 or an operation switch) for operating various actuators such as a swing cylinder, a boom cylinder 122, an arm cylinder 123, and a bucket cylinder 121; and a wireless terminal 4 is connected to the control device 5A. The wireless terminal 4 can communicate various information with the outside); judging whether the first terminal information is related to the certification information (see par. [0019], [0030] and [0037]; when the worker approves that the selected working machine 2A is reserved, the reservation key transmitting means 51 transmits the reservation key to the mobile terminal 60 and the working machine 2A; The control device 5A includes a reservation key storage means 40. A reservation key is input to the control device 5A from the wireless terminal 4A, and a reservation key is input from the short-range wireless unit 4B. The reservation key storage means 40 is composed of a storage unit (nonvolatile memory) or the like provided in the control device 5A, and stores information (individual information) for identifying the mobile terminal 60 as a reservation key); starting the prime mover when the first information is related to the certification information (see par. [0023-0025], [0030] and [0037]; A reservation request is transmitted to the rental management server 3 using the mobile terminal 60 carried by the worker who operates the backhoe. When such information is transmitted to the mobile terminal 60 and the worker (user) approves (transmits the consent signal to the management server 3), the reservation key is transmitted to the mobile terminal 60 and the backhoe by the reservation key transmission means 51); performing a registration process for registering the information as the certification information to the certification storage when the first terminal information is related to the certification information stored in the certification storage, before starting of the prime mover (see par. [0077]; the working machines 2A and 2B include a reservation key storage means 40, an operation limiting means 41, a rental use management means 42 (verification unit 45 and a lock unit 46); and the reservation key transmitted from the mobile terminal 60 carried by the worker to the short-range wireless unit 4B at the start of the rental work and the reservation key stored in the reservation key storage means 40 are collated, the reservation keys match. Only when this is done, the lock can be released and the working machines 2A and 2B can be used); and stopping the registration process after the starting of the prime mover (see abstract and par. [0056-0057] and [0066-0068]; operation limiting means 41 of not locking the work machine when the reservation keys match each other or limiting operation by locking the work machine when they do not match each other).
However, Takanori does not explicitly teach performing a registration process for registering the second terminal information as the certification information to the certification storage when the first terminal information is related to the certification information stored in the certification storage.
Inami teaches the data center 10 generates different code information Dk for user C and issues the code information Dk to the mobile terminal 8 of user C. The mobile terminal 8 of user C authenticates the code information Dk, which is received from the data center 10, with the authentication device 11. If the authentication of the code information Dk is accomplished, the mobile terminal 8 is allowed to perform various types of operations on the vehicle 1. When user C is allowed to use the vehicle 1, users A and B with the group ID that differs from that of user C are not allowed to use the vehicle 1 (see figure 4 and par. [0042-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Inami into the anti-theft control method of Takanori in order to improving the security of the mobile terminals against theft or the like.
Regarding claim 10, furthermore Takanori discloses the anti-theft control method, comprising: deferring the registration process when the first terminal information is not related to the certification information (see par. [0040], The mobile terminal 60 enters the communication range with the short-range wireless unit 4B, and the mobile terminal 60 transmits the reservation key to the short-range wireless unit 4B. The collation unit 45 of the rental use management means 42 collates the reservation key stored in the reservation key storage means 40 with the reservation key received from the mobile terminal 60. If the collation matches (collation is OK), the engine is started or the lock is released, and AI control and flow rate control are performed. In the case of collation mismatch (verification NG), the lock is maintained).
Regarding claim 11, Takanori teaches an anti-theft system for a working machine (see figures 1-2 and 6-8), comprising: a controller (fig. 2: control device 5A) having a non-volatile memory configured to store authentication information of a of terminal, (see par. [0019], [0030] and [0037]; when the worker approves that the selected working machine 2A is reserved, the reservation key transmitting means 51 transmits the reservation key to the mobile terminal 60 and the working machine 2A; The control device 5A includes a reservation key storage means 40. A reservation key is input to the control device 5A from the wireless terminal 4A, and a reservation key is input from the short-range wireless unit 4B. The reservation key storage means 40 is composed of a storage unit (nonvolatile memory) or the like provided in the control device 5A, and stores information (individual information) for identifying the mobile terminal 60); a switch configured to switch to an OFF position providing no power to the controller, an ON position providing the power to the controller, and a START position providing, to the controller, a start command for starting a prime mover (see par. [0023-0025], [0030] and [0037]; the backhoe 2A is provided with a control device 5A for controlling the backhoe 2A; and The control device 5A includes an operation amount of an operation member (for example, an operation lever 115 or an operation switch) for operating various actuators such as a swing cylinder, a boom cylinder 122, an arm cylinder 123, and a bucket cylinder 121; and a reservation request is transmitted to the rental management server 3 using the mobile terminal 60 carried by the worker who operates the backhoe. When such information is transmitted to the mobile terminal 60 and the worker (user) approves (transmits the consent signal to the management server 3), the reservation key is transmitted to the mobile terminal 60 and the backhoe by the reservation key transmission means 51); a communicator to receive first terminal information from a first terminal (see par. [0027]; the wireless terminal 4 has a wireless terminal 4A that communicates with the rental management server 3 via a transceiver 8 described later, and wireless communication (for example, WiFi (R), Bluetooth (R)) with the mobile terminal 60), wherein the controller is configured or programmed, when the first terminal information is related to the authentication information in the memory, to store the information as the authentication information of the terminal in the memory before starting the prime mover upon receipt of the start command, (see par. [0019], [0023-0025], [0030] and [0037]; a reservation request is transmitted to the rental management server 3 using the mobile terminal 60 carried by the worker who operates the backhoe. When such information is transmitted to the mobile terminal 60 and the worker (user) approves (transmits the consent signal to the management server 3), the reservation key is transmitted to the mobile terminal 60 and the backhoe by the reservation key transmission means 51).
However, Takanori does not explicitly teach a plurality of terminal; and second terminal information from a second terminal, wherein the controller is configured or programmed, when the first terminal information is related to the authentication information in the memory, to store the second terminal information as the authentication information of the second terminal in the memory.
Inami teaches the data center 10 generates different code information Dk for user C and issues the code information Dk to the mobile terminal 8 of user C. The mobile terminal 8 of user C authenticates the code information Dk, which is received from the data center 10, with the authentication device 11. If the authentication of the code information Dk is accomplished, the mobile terminal 8 is allowed to perform various types of operations on the vehicle 1. When user C is allowed to use the vehicle 1, users A and B with the group ID that differs from that of user C are not allowed to use the vehicle 1 (see figure 4 and par. [0042-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Inami into the anti-theft system of Takanori in order to improving the security of the mobile terminals against theft or the like.
Regarding claim 12, further Inami discloses the anti-theft system, the controller is configured or programmed, when the first terminal information is not related to the authentication information in the memory, to defer storing the second terminal information as the authentication information of the second terminal in the memory, (see figure 4 and par. [0042-0048], User C in a group differing from that of users A and B may reserve the vehicle 1 from his or her mobile terminal 8. The data center 10 will recognize that user C is in a group differing from that of users A and B and thus assigns “group ID2” to user C as a group ID. The data center 10 generates different code information Dk for user C and issues the code information Dk to the mobile terminal 8 of user C. The mobile terminal 8 of user C authenticates the code information Dk, which is received from the data center 10, with the authentication device 11. If the authentication of the code information Dk is accomplished, the mobile terminal 8 is allowed to perform various types of operations on the vehicle 1. When user C is allowed to use the vehicle).
Regarding claim 13, furthermore Takanori discloses the anti-theft system, comprising: a starter relay to start the prime mover after storing the information as the authentication information of the second terminal in the memory (see par. [0019], [0023-0025], [0030] and [0037]; the backhoe 2A is provided with a control device 5A for controlling the backhoe 2A; and The control device 5A includes an operation amount of an operation member (for example, an operation lever 115 or an operation switch) for operating various actuators such as a swing cylinder, a boom cylinder 122, an arm cylinder 123, and a bucket cylinder 121; and a reservation request is transmitted to the rental management server 3 using the mobile terminal 60 carried by the worker who operates the backhoe. When such information is transmitted to the mobile terminal 60 and the worker (user) approves (transmits the consent signal to the management server 3), the reservation key is transmitted to the mobile terminal 60 and the backhoe by the reservation key transmission means 51); and further Inami discloses the second terminal information as the authentication information of the second terminal in the memory, (see figure 4 and par. [0042-0048]).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836        

/TOAN T VU/Primary Examiner, Art Unit 2836